DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	19-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2011063487) in view of Fisher et al. (US 2003/0054160) as evidenced by Takahashi et al. (US 2013/0017137).
Regarding claim 19, Ando et al. teaches an infrared light shielding particle dispersed body comprising: boride particles of lanthanium boride which is inherently represented by a general formula XBm (where X is La, and m is a number indicating an amount of boron in the general formula), wherein an amount of carbon included in the boride particles is 0.1% by mass or less (See Abstract). It is noted that Ando et al. does not disclose how the amount of carbon is measured. However, given that the amount of carbon of the prior art overlaps the presently claimed range, absent evidence to the contrary regarding the criticality of how amount of carbon is measured, it is the Examiner’s position that Ando et al. meets the presently claimed limitation.
While Ando et al. does not explicitly disclose amount of B4C, as evidenced by Takahashi et al., it is clear that conventional lanthanum boride powder contains boron carbide in 0.2 mass% or more (paragraph [0005]) which overlaps the claimed range of 0.2% by mass to 0.9% by mass.
Ando et al. teaches wherein an average dispersed particle diameter of the boride particles is between 50 to 500 nm (paragraphs [0011] and [0032]) which overlaps the claimed range of 70 nm or more and 82 nm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 
Ando et al. teaches a binder may be used (paragraph [0023]) but fails to teach thermoplastic resin.
However, Fisher et al. teaches an infrared light shielding particle dispersed body comprising: boride particles of lanthanium boride and thermoplastic resin (See Title and Abstract, paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include thermoplastic resin in the infrared light shielding particle dispersed body of Ando et al. in order to absorb energy and prevent disintegration upon impact and provide a base to allow combinations of particles (Fisher et al., paragraphs [0006], [0019] and [0023]).
The limitations regarding how the boride particles are made are process limitations. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ando et al. in view of Fisher et al. meets the requirements of the claimed boride particles, including amount of carbon, Ando et al. in view of Fisher et al. clearly meets the requirements of present claims.
Regarding claim 20, Ando et al. teaches lanthanium boride which inherently has the general formula of LaB6 which meets wherein m in the general formula XBm is 4.0 or more and 6.2 or less.  
Regarding claim 23, Ando et al. in view of Fisher et al. teaches wherein the thermoplastic resin is polyvinyl butyral resin (paragraph [0019]), which is a type of polyvinyl acetal resin.
Regarding claim 24, Ando et al. teaches wherein the infrared light shielding particle dispersed body has a sheet shape, a board shape, or a film shape (paragraph [0040]).  
Regarding claim 25, given that Ando et al. teaches an average dispersed particle diameter of the boride particles is between 50 to 500 nm, for example 100 nm (paragraphs [0011] and [0032]) which meets that presently claimed, a content of the boride particles per unit projected area of Ando et al. would meet that presently claimed.
Regarding claim 26, given that Ando et al. teaches an infrared light shielding particle dispersed body comprising materials and structure identical to that presently claimed, it is clear that the infrared light shielding particle dispersed body of Ando et al. would inherently have a peak intensity of a transmitted 5Docket No.: 18SKK-004 scattered light profile is 1.5% or less in a wavelength region of 360 nm or more and 500 nm or less, in a case where a transmittance of visible light is set to 45% or more and 55% or less.


Response to Arguments
Applicant's arguments filed 01/15/21 have been fully considered but they are not persuasive. 
Applicant amended claims to recite amount of B4C is 0.2% to 0.9% by mass and an average dispersed particle diameter is 70 nm to 82 nm.
Applicant argues that the claimed criticality of the amount of B4C and average dispersed particle diameter suppress the occurrence of blue haze and points to Tables 1 and 2 of the present specification.
However, issues still remain regarding the data. Thus, the data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, there is no data at the lower end point of the amount of carbon included in the boride particles, i.e. “or less”. It is suggested that the claim is amended to recite “0.05” as the lower end point of the amount of carbon.
Further, there is no proper side-by-side comparison between the examples and comparative examples given that there appears to be multiple variables besides the average dispersed particle diameter, including carbon concentration and boron carbide concentration. Therefore, the data does not clearly show that it is the average dispersed particle diameter outside the claimed range that is affecting the properties. It is suggested that Applicant provide an explanation to set forth their position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787